



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Arsenault, 2017 ONCA 884

DATE: 20171120

DOCKET: C62364

Rouleau, Pepall and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kassandra Arsenault

Applicant/Appellant

Jessica Zita, for the applicant/appellant

Kathleen Healey, for the respondent

Heard: November 17, 2017

On leave to appeal and appeal from the sentence imposed
    on March 9, 2016 by Justice D. Austin of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant was convicted of possession of methamphetamine for the
    purpose of trafficking.  She was sentenced before the Supreme Courts decision
    in
R. v. Lloyd
, 2016 SCC 13 in which the mandatory one year sentence
    for s. 5(2) of the CDSA was struck as being unconstitutional.  The appellants
    case was still in the system when the decision in
Lloyd
was rendered.

[2]

The sentencing judge expressed regret that she was required to impose a
    sentence based on the one year minimum but nonetheless imposed a 12 month
    custodial sentence plus 10 months probation.

[3]

The Crown consents to allowing the appeal and remitting the case to
    Austin J. for a new sentencing hearing.  We agree.

[4]

Leave to appeal sentence is granted, the sentence appeal is allowed and
    the case is sent back to Austin J. for the appellant to be resentenced.


